Citation Nr: 9920083	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-46 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain prior to February 1, 1999.

2.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain from February 1, 1999, to 
include the issue of whether the reduction in rating was 
proper.

3.  Entitlement to service connection for degenerative disc 
disease, L5-S1, on either a direct or secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the disability 
rating for the veteran's service-connected lumbosacral strain 
to 20 percent.  

In February 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In March 1998, the Board remanded this claim for additional 
evidentiary development.  Unfortunately, for the reasons 
discussed below, the Board finds that a remand is again 
necessary.

While this case was in remand status, an October 1998 rating 
decision implemented a June 1998 proposal to reduce the 
disability rating for the veteran's lumbosacral strain from 
20 percent to 10 percent effective February 1, 1999.  In 
response to the reduction in his disability rating, the 
veteran submitted statements arguing that his evaluation 
should not be reduced; this is sufficient to constitute a 
notice of disagreement with the reduction in rating.  The 
June 1998 Supplemental Statement of the Case provided the 
veteran the laws and regulations regarding reductions in 
disability ratings.  Since the veteran originally filed a 
claim for an increased rating and appealed that issue to the 
Board, but the RO reduced the disability rating during the 
pendency of this appeal, the Board will also consider this 
issue.  Therefore, the issues before the Board have been 
recharacterized as shown on the first page of this decision. 

While this case was in remand status, the RO also denied 
entitlement to service connection for degenerative disc 
disease in the June 1998 rating decision, and the veteran 
also appealed that issue to the Board.


REMAND

The RO did not substantially comply with the directives of 
the Board's remand.  See Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  A Board remand confers upon the appellant the right 
to compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

First, the Board's 1998 Remand instructed the RO to obtain 
the veteran's VA medical records for treatment from January 
1996 to the present, to include (a) a report of the VA 
examination conducted in February 1996 and (b) a report of 
magnetic resonance imaging (MRI) conducted in March 1996.  
None of these records were requested.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO 
must obtain the veteran's VA records.

Second, it is necessary to obtain further medical opinions as 
to the etiology of the veteran's disc disease.  The Board's 
1998 Remand instructed the VA examiner to review the 
veteran's claims file, including the service medical records, 
and provide an opinion as to the likelihood that the disc 
disease is related to the veteran's service-connected 
lumbosacral strain or an incident during service.  The VA 
examiner in April 1998 rendered an opinion that the veteran's 
disc disease diagnosed in 1995 is in no way related to the 
lumbosacral strain.  The examiner did not render an opinion 
as to whether the veteran's disc disease was related to any 
incident in service.  

The Board's primary concern, however, is that the examiner 
did not indicate that the veteran's claims file was reviewed, 
and the examination report suggests that such review was not 
conducted.  For example, the examiner stated that a diagnosis 
of lumbosacral strain rendered during a prior VA examination 
was never confirmed, which directly contradicts medical 
evidence from 1969 until 1974 showing several diagnoses of 
lumbar strain.  The examiner also stated that the veteran had 
virtually no symptoms from 1969 until 1995, which directly 
contradicts the medical evidence associated with the claims 
file.  The examiner also stated that disc disease was not 
shown until 1995, when x-rays as early as 1978 showed disc 
space narrowing at L5 and S1.  Furthermore, in rendering an 
opinion as to the etiology of the veteran's disc disease, the 
examiner failed to discuss the fact that the veteran's 
service medical records indicated that x-rays showed minimal 
hypertrophic changes at L5 and S1.  Whether this has any 
bearing on the development of degenerative disc disease is 
unknown to the Board, but such medical evidence should be 
reviewed and discussed by competent medical authority.

While this case is in remand status, the RO should also 
attempt to obtain the veteran's VA records for treatment at 
the medical facility in Providence, Rhode Island, between 
1969 and 1982.  The veteran indicated that he was treated for 
his back at that facility, but he was told his records were 
not available.  Also, the evidence shows that the veteran 
underwent a myelogram at Newport Hospital in 1970 in 
connection with a work-related back injury.  The RO should 
attempt to obtain these records.

Accordingly, while the Board sincerely regrets the further 
delay, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's treatment records from 
the VA Medical Center in Gainesville for 
all treatment from January 1996 to the 
present, to include (a) a report of the 
VA examination conducted in February 1996 
and (b) a report of magnetic resonance 
imaging (MRI) conducted in March 1996.

2.  Obtain and associate with the claims 
file the veteran's treatment records from 
the VA Medical Center in Providence, 
Rhode Island, for all treatment from 1969 
until 1982.  If that facility no longer 
has these records, request them from any 
other appropriate source.

3.  Request that the veteran complete the 
necessary release for Newport Hospital, 
so that the RO may request the records 
from the myelogram conducted in 1970.  If 
the RO is unable to obtain any of these 
records, tell the veteran and his 
representative of the negative results, 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

4.  After obtaining as many of the above 
treatment records as possible, return the 
veteran's claims folder to the same 
examiner who conducted the examination in 
April 1998 at the VA Medical Center in 
Gainesville in order to obtain a medical 
opinion.  If the same examiner is 
unavailable, request that a qualified 
specialist review the claims folder.  

The examiner is asked to indicate in the 
report that he or she has reviewed the 
claims file, with special attention to 
(a) service medical records, with 
particular attention to the x-ray results 
reported in the Medical Board 
proceedings; (b) VA examination reports 
between 1969 and 1998, including x-ray 
results; (c) any post-service VA 
treatment records, including x-ray 
results; and (d) private medical records 
regarding a back injury the veteran 
incurred after service in late 1969, 
including information regarding the 
myelogram conducted in 1970.

The examiner is asked to render an 
opinion as to whether it is as likely as 
not that the veteran's current 
degenerative disc disease is either (a) 
proximately due to or the result of his 
service-connected lumbosacral strain, or 
(b) related to a disease or injury 
incurred during service.  The medical 
rationale for all opinions expressed must 
be provided.

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

6.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for (a) entitlement to a 
disability rating in excess of 20 percent 
for lumbosacral strain prior to February 
1, 1999; (b) entitlement to a disability 
rating in excess of 10 percent for 
lumbosacral strain from February 1, 1999, 
to include the issue of whether the 
reduction in rating was proper; and (c) 
entitlement to service connection for 
degenerative disc disease, L5-S1, on 
either a direct or secondary basis.  If 
any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


